DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 1/14/2022.
2.	Claims 1-20 are pending in the application. Claims 1, 9, and 17 are independent claims.



Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 1/14/2022 was filed after the mailing date of the application on 1/14/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claim 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
In reference to claim 17-20, the claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a ‘computer readable storage medium’ without limiting the ‘computer readable storage medium’ to a non-transitory computer readable storage and thus, the claims are interpreted as computer software per se and not directed to statutory subject matter. 



Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In reference to independent claim 1, the claim recites a method for acquiring attribute values annotated for a plurality of attributes, summarizing attribute values of last two of the plurality of attributes to obtain a summarization result, and determining an annotation result based on the summarization result.
	Step 2A Prong 1: Does the claim recite a judicial exception?
The limitations, “acquiring, in response to acquiring a to-be-annotated object in target data, attribute values annotated for a plurality of attributes of the to-be-annotated object”, “summarizing, according to preset annotating requirement attributes, attribute values of at least two of the plurality of attributes of the to-annotated object to obtain a summarization result of the to-be-annotated object”, and “determining, according to summarization results of to-be-annotated objects in the target data, annotation result of the target data” encompass a method of organizing and evaluating which are concepts performed in the mind and fall under ‘Mental Processes’ grouping of Abstract Ideas. The courts of defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g. pen and paper). MPEP 2106.04(a)(2). Examples of mental processes include observations, evaluations, judgements, and opinions. Regarding the limitations at issue, a person might readily perform adding a value to a plurality of visual attributes of an object on a paper, performing some type of summarization of values using pen and paper, and determine an annotation result by using a pen and paper to write a best two attributes for an annotation result.
	Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The claim does not recite additional elements that integrate the judicial exception into a practical application. 
	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The claim recites the additional element of ‘acquiring a to-be-annotated object in target data’ however the limitation, under its broadest reasonable interpretation, cover performance of the limitation as organizing human activity and/or observing an object drawn on a piece of paper. Thus, the judicial exception is not integration into a practical application and does not recite additional elements that amount to significantly more than the judicial exception. Therefore, claim 1 is directed to an abstract idea and is not patent eligible. 
In reference to dependent claim 2-8, the claims recite annotating in parallel, assigning tasks, and summarizing specific attributes based on a preset requirements, checking progress of the target data, and generating a unique identifier for the target data, and generating records for the unique identifier. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-8 are directed to an abstract idea. 
In reference to claims 9-16, the claims recite an apparatus for carrying out similar limitations to those found in claims 1-8. Therefore, the claims are rejected under similar rationale.
In reference to claims 17-20, the claims recite a computer readable storage medium storing a computer program for carrying out similar limitations to those found in claims 1-4. Therefore, the claims are rejected under similar rationale. 









Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan, CN 111354445 filed (6/30/20) (See IDS received 1/14/2022).
In reference to independent claim 1, Yan teaches:
	acquiring, in response to acquiring a to-be-annotated object in target data, attribute values annotated for a plurality of attributes of the to-be-annotated object (See Yan, page 6 and figure 3A) a means of retrieving an image and selecting a box to identify an object for annotating. Further, the system allows for preset attributes values for selection for a plurality of attributes of the object. 
	summarizing, according to preset annotating requirement attributes, attribute values of at least two of the plurality of attributes of the to-annotated object to obtain a summarization result of the to-be-annotated object; and (See Yan, pages 5-6 and figure 3A) a means of selecting and summarizing attribute values for at least 2 attribute values ‘lesion type 1+2’, lesion type 1, lesion type 2’ which are preset and used to obtain a summarization result of the to-be-annotated object.
	determining, according to summarization results of to-be-annotated objects in the target data, annotation result of the target data (See Yan, pages 5-6) a means of determining and saving a result related to the selected attributes, Frame selections, lesion type selections within the image folder.
In reference to dependent claim 2, Yan teaches:
	wherein processes of annotating the attribute values for the plurality of attributes are parallel (See Yan, page 6) the system will calculate all the CT images in the folder to generate the ‘input-label’ data pairs required for deep learning training.
In reference to dependent claim 3, Yan teaches:
	Assigning a task for labeling an object in the target data to an object labeling terminal, so that the object labeling terminal labels the to-be-annotated object in the target data (See Yan, page 5) The frame function sub-module provides frame markers for two types of lesions, namely lesion type 1 and lesion type 2 frame, which are used to mark the location of lesions of lesion type 1 and lesion type 2 respectively. 
	Assigning, in response to receiving the to-be-annotated object returned by the object labeling terminal, tasks for annotating attribute values for the to-be-annotated object to attribute annotating terminals, so that the attribute annotating terminals execute processes of annotating the attribute values for the plurality of attributes in parallel; and receiving the attribute values returned by the attribute annotating (See Yan, page 5) in response to the bounding box and image attributes, forms a pair of the original image and the same size bounding box mask that can be used for deep learning as training samples. 
In reference to dependent claim 4, Yan teaches:
	In response to determining, among the plurality of attributes of the to-be-annotated object, that a first target attribute does not belong to the preset annotating requirement attributes, summarizing attribute values of attributes other than the first target attribute among the plurality of attributes; and (See Yan, page 5) a user could select either lesion type 1 or lesion type 2 when determining whether a first target does or does not belong to the attributes (See Yan, page 5) a means of utilizing a default image attribute as a normal type which results in both the first lesion type 1 and the second lesion type 2. 
In reference to dependent claim 5, Yan teaches:
	The attribute values of the at least two of the plurality of attributes of the to-be-annotated object, comprises: checking an annotating progress of the target data; and in response to determining that, in the annotating progress, all attribute values corresponding to the to-be-annotated objects in the target data are annotated, summarizing the attribute values corresponding to the to-be-annotated objects in real time, respectively (See Yan, page 5) a means of checking the progress of an image object and interact with the object through the interface to select specific attribute values and summarizing attribute values based on images being saved as input-label data pairs. 
In reference to dependent claim 6, Yan teaches:
	Generating a universally unique identifier for the target data, wherein the universally unique identifier comprises at least two of: a data type of the target data, an acquisition time of the target data, a data back number of the target data, or a data number of the target data (See Yan, page 6) a means of saving the file within a folder Directory to generate a unique ‘input-label’ data pair required for deep learning training.
In reference to dependent claim 7, Yan teaches:
	wherein checking the annotating progress of the target data, comprises: generating, for attribute value annotating events of the to-be-annotated objects in the target data, event progress records comprising the universally unique identifier (See Yan, page 6) a means of saving the file within a folder Directory to generate a unique ‘input-label’ data pair required for deep learning training.
	Wherein in response to determining that, in the annotating progress, all attribute values corresponding to the to-be-annotated objects in the target data are annotated, comprises in response to the attribute value annotating events indicated by the event progress records comprising the universally unique identifier being completed (See Yan, page 5) a means of checking the progress of an image object and interact with the object through the interface to select specific attribute values and summarizing attribute values based on images being saved as input-label data pairs. 
In reference to dependent claim 8, Yan teaches:
	Polling annotating progresses of a plurality of pieces of data comprising the target data, wherein the plurality pieces of data are pieces of to-be-annotated data of same annotating batch (See Yan, page 6) a means of moving through different images to select appropriate object attributes and further allowing for a ‘mark all’ selection to save the batch of images into a specific folder directory. 
In reference to claims 9-16, the claims recite an apparatus for carrying out similar limitations to those found in claims 1-8. Therefore, the claims are rejected under similar rationale.
In reference to claims 17-20, the claims recite a computer readable storage medium storing a computer program for carrying out similar limitations to those found in claims 1-4. Therefore, the claims are rejected under similar rationale. 








Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178